Case: 15-12702   Date Filed: 04/14/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12702
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:05-cr-20393-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TEDDY GARCIA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 14, 2016)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
              Case: 15-12702      Date Filed: 04/14/2016   Page: 2 of 2


PER CURIAM:



      Teddy Garcia appeals the district court’s denial of his motion to reduce his

sentence, pursuant to 18 U.S.C. § 3582(c)(2). He says that the district court abused

its discretion by not considering the 18 U.S.C. § 3553(a) factors and by classifying

him as a career offender. Garcia was not eligible for a sentence reduction, because

he was sentenced as a career offender. So the district court did not have the

authority to consider the § 3553(a) factors. Furthermore, a § 3582(c)(2) motion

cannot be used to challenge his status as a career offender. See Dillon v. United

States, 130 S. Ct. 2683 (2010).

      AFFIRMED.




                                          2